Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE 
This is in response to the IDS filed on 08/25/2022 for Application No. 17/419,131.  Claims 1-7, 9-16 and 18-22 are pending and remain allowed.

Information Disclosure Statement
The Information Disclosure Statement (IDS) received on 08/25/2022 has been considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill et al. (US 7,896,130 B2) discloses a snap action valve with inertia damper, see Figures 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655